                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                        CAMDEN VICINAGE

    ROCKWELL AUTOMATION, INC.

                                            Plaintiff,
                       v.                                               Civil No. 15-5246(RBK/JS)
    RADWELL INTERNATIONAL, INC., et al.

                                            Defendant.

                                   MEMORANDUM OPINION AND ORDER

           This      Opinion          and      Order        addresses           the       parties’           dispute

regarding plaintiff’s privilege designations. 1                                          The Court received

plaintiff’s March 14, 2019 letter brief (“LB”), defendant’s March

28, 2019 response, and heard oral argument.                                        Given the substantial

number            of        plaintiff’s             privilege              designations,                 and        the

impracticability of reviewing all of plaintiff’s documents in

camera, the Court directed defendant to designate fifty (50)

representative documents to specifically challenge. 2                                                   The Court

reviewed the designated documents in camera.                                           For the reasons to

be       discussed,           the      Court        sustains           and      overrules            plaintiff’s

privilege assertions.                        As to the privilege assertions that are

sustained, the Court will not direct plaintiff to produce any



1
    As used herein, the term privilege often encompasses the attorney-client privilege and work product doctrine.
2
  Plaintiff produced a privilege log in excess of 1,000 pages listing approximately 11,000 documents. The Court
has not read all of plaintiff’s log. While at first blush it would seem plaintiff’s privilege assertions are excessive,
this is due to the fact plaintiff performed a prodigious investigation.
                                                              1
additional documents from these categories. 3                                     As to the privilege

assertions that are overruled, the Court directs plaintiff to

review its privilege log to produce the documents in the same

category as the documents the Court rules are not protected. 4

Background

         Since the parties are obviously familiar with the background

of the case, a detailed summary will not be set forth.                                              The Court

incorporates by reference the discussion in its January 28, 2019

Oral Opinion denying and granting in part defendant’s request for

GPOS data.               See Transcript at 3:25 to 11:10, Doc. No. 370.

Plaintiff is the world’s largest company dedicated to industrial

automation.             Plaintiff’s products are sold to customers by its

authorized            distributors.                   Defendant           also       sells         industrial

automation products, including plaintiff’s products, but is not an

authorized distributor. Plaintiff contends defendant’s sales of

its     products          violates         trademark          and      unfair        competition            laws.

Defendant is pursuing an antitrust counterclaim. The stay in the



3
  Although it is possible not all documents in these categories are privileged, for the following reasons the Court
declines to review additional documents in camera, nor will the Court address new requests for documents in these
categories: (1) none of plaintiff’s objections to the designated documents in these categories were sustained, (2)
since defendants were prepared to go to trial in the ITC 1074 and 1105 proceedings without the alleged privileged
documents, their importance here is questionable, and (3) defendant has already conducted extensive discovery.
The effort to review defendant’s challenges to all of plaintiff’s 11,000 allegedly privileged documents is
disproportional to the likely minimal importance of the documents.
4
  The Court respectfully declines to follow the September 18, 2019 decision of ALJ David P. Shaw which sustained
all of plaintiff’s privilege assertions in connection with ITC No. 1105. See Plaintiff’s LB, Exhibit F. Judge Shaw
did not review defendant’s documents in camera.
                                                             2
case was recently lifted after the parties’ International Trade

Commission (“ITC”) proceedings (1074 and 1105) were completed.

For background purposes the Court adds that plaintiff’s attorney-

client privilege and work-product assertions are supported by the

Declarations (“Decl.”) of John Miller, Esquire, Vice President and

Chief I.P. counsel, Kathleen Bentley, Director of Global Programs,

Rodney Michael, Director Global Market Access, and Kathleen S.

Donius, Esquire, Associate General Counsel.

Discussion

     Defendant challenges plaintiff’s assertion of the attorney-

client   privilege   and   work-product     doctrine    to    protect    from

discovery    plaintiff’s   documents.       As   to   the    general    legal

principals   to   apply,   these   are   straightforward,     largely    non-

controversial, and have been set forth in numerous Opinions of the

Court.   See, e.g., In re Riddell Concussion Reduction Litigation,

C.A. No. 13-7585 (JBS/JS); 2016 WL 7108455 (D.N.J. Dec. 5, 2016);

Nanticoke Lenni-Lenape Tribal Nation v. Porrino, C.A. No. 15-5645

(RMB/JS), 2017 WL 4155368 (D.N.J. Sept. 19, 2017); TD Bank, N.A.

v. Hill, C.A. No. 12-7188 (RBK/JS), 2014 WL 12617548 (D.N.J. Aug.

20, 2014).     Since the parties are already familiar with these

general principles and in fact cite to the Court’s Opinions, the

Court will proceed to the crux of the parties’ dispute.

     Plaintiff argues most of the documents at issue are protected
                                     3
by the work-product doctrine.                            A party seeking to invoke this

doctrine must prove two elements.                                First, that a document was

prepared for reasonably anticipated litigation.                                      Second, that the

document was prepared because of the prospect of litigation.

Riddell, at *6.

        After reviewing the entire record in detail, including the

documents at issue in camera, the Court finds that plaintiff

properly        asserted         the      work-product            doctrine         for     most      of     its

documents. 5          The record reflects that in 2014 plaintiff commenced

a targeted investigation of defendant and other potential “gray-

market resellers” to prepare for litigation.                                   See Miller Decl. ¶5;

Bentley        Decl.       ¶5;      Michael         Decl.       ¶7.      Plaintiff          focused         its

investigative efforts on the sale of its products through sources

other than its authorized distributors.

        Defendant argues plaintiff’s investigation was done for a

business          purpose          because          plaintiff            conducted            gray-market

investigations going back as far as 2004.                                 However, even if true,

this      does      not     detract        from       the     fact      that      starting         in     2014

plaintiff’s           investigation             specifically            targeted         defendant          and

others for litigation purposes. Further, given the declarants’

specific averments about targeting defendant, the Court rejects



5
  The Court notes that plaintiff properly removed only the privileged pages from its Power Point documents. The
remainder of the presentations were produced.
                                                          4
defendant’s assertion that there was only a “remote possibility of

litigation” and that plaintiff did not show an “identifiable

specific claim of impending litigation.” 6

         To repeat, the fact that defendant was specifically targeted

for a litigation related investigation is supported by plaintiff’s

Declarations.                 Spurred         by     the     fact       that      plaintiff           learned            a

purported systems integrator, LEC, was supplying large amounts of

its products to defendant, Miller attested (¶¶5-7) that “[i]n 2014,

Rockwell          Automation            conducted            a    targeted           investigation              into

Radwell’s operation in the gray market for the specific purpose of

preparing for litigation against Radwell….”                                       The Court’s in camera

review corroborated Miller’s statement.                                    The Court does not credit

defendant’s argument that plaintiff’s serialization effort was

independent              of       plaintiff’s              investigation                 for       anticipated

litigation.                 Miller          stated,          “[t]he         primary          motivator            for

implementing serialization was to identify gray-market reseller

targets for enforcement action, including potential litigation.”

Id. ¶16.

         To the extent defendant argues plaintiff waived the work-

product doctrine by sharing its documents with its employees and

distributors, the argument is rejected.                                     The waiver of the work-



6
  Since the trigger for plaintiff’s work-product assertion occurred in mid-2014, plaintiff should review its privilege
log to assess whether earlier documents should be produced.
                                                            5
product doctrine is different than the waiver of the attorney-

client privilege.           “The predicate of the waiver inquiry in the

work-product context is not, as it is in the attorney-client

context, whether the material was disclosed, but whether the

material was disclosed to an adversary.”              Cooper Health System v.

Virtua Health, Inc., 259 F.R.D. 208, 215 (D.N.J. 2009)(citation

omitted).     The essential question with respect to waiver of work-

product     is    whether     the   material    has   been    kept     away     from

adversaries.          Id.   The party alleging that a waiver occurred has

the burden of proof on the waiver issue.                      Id.     Plaintiff’s

employees and distributors were not plaintiff’s adversaries and

therefore no waiver occurred.           Further, since plaintiff shared a

common interest with these individuals, this prevents a waiver of

the work-product doctrine.          In O’Boyle v. Borough of Longport, 218

N.J. 168, 186 (2014), the Court noted the protections offered by

the attorney-client privilege and work-product doctrine are not

waived by disclosure to a third party if the “person to whom

disclosure       of    confidential   attorney-client        communications      is

necessary to advance the representation.”              Plaintiff’s employees

and distributors fit into this description.

      The Court does not dispute the notion that many of plaintiff’s

documents reflect a joint legal and business purpose.                    However,

the   Court      concludes    the   “dominant   purpose”     in     preparing    the
                                         6
protected documents was the concern about objectively foreseeable

and    specifically   identifiable       litigation.   Riddell,   2016   WL

7109455, at *7. Contrary to defendant’s argument, the protected

documents were not prepared as part of plaintiff’s “ordinary course

of business.”    This distinguishes the protected documents from at

least two instances where the Court directed alleged privileged

documents to be produced because they were prepared as part of a

party’s regular business.     See, e.g., Robinson v. Winslow Twp.,

C.A. No. 11-530 (NLH/JS), 2012 WL 113643 (D.N.J. Jan. 13, 2012);

Littlejohn v. Vivant Solar, C.A. No. 16-9446 (NLH/JS), 2018 WL

6705673 (D.N.J. Dec. 20, 2018).

      Defendant argues the work-product doctrine does not apply

because “Rockwell admits, its non-lawyer business people at all

times controlled and executed the ‘gray market’ strategy.”           LB at

5.    However, defendant ignores the fact Bentley states she worked

closely with Miller in connection with her work.            Bentley Decl.

¶8.    She also stated she “worked in consultation with the legal

department.”    Id. ¶4.    Further, Miller states he directed the

actions of Bentley.     Miller Decl. ¶3.       In addition, Bentley was

promoted, “in large part to bolster the efforts to monitor the

gray market so that Rockwell Automation could take legal action to

enforce its rights.”    Id. ¶8; see also id. ¶10 (“Ms. Bentley’s and

Mr. Michael’s investigative efforts were guided by near constant
                                     7
direction from Rockwell Automation’s legal department…”).                   The

fact that not all of the protected documents were prepared by

counsel is of no moment.          A document may be protected even if it

was prepared by an attorney’s agent.               Riddell, 2016 WL 7108455,

at *7.

     Defendant argues, “Rockwell has made no effort to explain how

‘investigative documents’ created and distributed among Rockwell

business employees that almost never mention or involve attorneys

were possibly created for pending or anticipated litigation.”                LB

at   12.       To    the   contrary,        the   averments    in    plaintiff’s

Declarations, cited infra, aptly demonstrate that the work of

Bentley, Michael, etc. was done in anticipation of specifically

identifiable        objectively     foreseeable       litigation      involving

defendant.      Also, that the documents were prepared under the

direction of an attorney for the attorney’s benefit to use in the

anticipated    litigation.        As   the    Court   has   noted,   “documents

exchanged between [a party’s] employees may be work-product even

if they do not involve an attorney….               [D]ocuments are protected

if their primary purpose was to assist counsel to render legal

advice.”   Littlejohn, 2018 WL 6705673, at *2.              This occurred here.

     Although the Court finds that most of the documents designated

by plaintiff are protected, five (5) documents are not protected.

These documents are addressed in ¶23 of Miller’s Declaration and
                                        8
involve         plaintiff’s              claim      that       its      “training”            documents           are

protected.            Each of the non-protected documents will be separately

addressed. 7

         Document          No.      36     (RAI-ITC-5867-5886)                    is     titled,         “Channel

Manager         Scenarios            Guide”        with       a     notation           “Confidential              for

Internal Purposes Only.” 8                       The document is described in paragraph

23 of Miller’s Declaration as “a document full of hypothetical

training scenarios created by counsel and designed to mitigate

risks       associated            with      daily        business          operations.”                Plaintiff

argues Document 36 is protected because its legal team prepared

the document to ensure compliance with the law and to mitigate

“legal risk.” See id.

         As should be obvious, simply because an attorney prepared

Document 36 does not automatically protect the document.                                                     “[T]he

attorney-client privilege does not apply just because a statement

was made by or to an attorney.”                              Riddell, 2016 WL 7108455, at *3.

Further, “[t]he mere involvement of an attorney does not, in

itself, evidence that a document was prepared in anticipation of

litigation.”             Id. at *7.            As to the attorney-client privilege, the


7
  The Court rejects plaintiff’s argument that it must accept the allegations in its Declarations that all of the
documents at issue are privileged. Insofar as Miller’s Declaration is concerned, the Court may disregard the parts
of it that are conclusory with few details to support the claim. Gables Condominium and Club Association, Inc. v.
Empire Indemnity Ins. Co., Case No. 18-23659, 2019 WL 1317824, at *6 (S.D. Fla. March 22, 2019) (collecting
cases).
8
  At this time the Court takes no issue with plaintiff’s confidentiality designation. In addition to the fact defendant
did not challenge the designation, the Court is merely deciding whether Doc. No. 36 is privileged.
                                                            9
“privilege protects only those disclosures – necessary to obtain

informed legal advice – which might not have been made absent the

privilege.”              Westinghouse             Electric         Corp.       v.     Republic         of     the

Philippines, 951 F.2d 1414, 1423-24 (3d Cir. 1991).                                                The Court

finds Document 36 does not convey any legal advice.                                              Therefore,

the Court overrules plaintiff’s privilege assertion.                                            Rather than

relaying legal advice, Document 36 concerns the business training

of plaintiff’s Channel Managers.                            Business training materials are

not protected simply because they were prepared by a lawyer.                                                When

Document 36 was prepared, plaintiff’s attorneys were not acting in

a legal role, but instead a business role.                                      “An attorney who is

not performing legal services or providing legal advice in some

form does not qualify as a ‘lawyer’ for purposes of the [attorney-

client] privilege.” Payton v. New Jersey Turnpike Authority, 148

N.J. 524, 550-51 (1997); Fredericks v. Atlantic City Board of

Education, C.A. No. 08-3082 (RBK/JS), 2010 WL 3429605, at *5 n.6

(D.N.J. Aug. 28, 2010). 9

        Time and time again the Court has written that it is difficult

to apply the privilege analysis to in-house counsel because counsel

sometimes acts in a dual business and legal role.                                           Riddell, 2016



9
  Document 36 contrasts with a situation where an employee asks in-house counsel for legal advice on how to avoid
legal liability regarding a specific factual scenario. Here, in contrast, Rockwell’s attorneys provided training on
how to mitigate risks. All training documents serve this purpose. The Court declines to rule that all training
materials prepared by a lawyer are privileged because the materials give general advice on how to mitigate risks.
                                                           10
WL 7108455, at *4.    To decide the privilege issue, the Court must

determine if a document was primarily prepared for the purpose of

rendering legal advice or assistance, rather than business advice.

Id. at *5.       Here, the Court rules Document 36 was primarily

prepared for a business purpose.        As such, the document is not

privileged.      Training   materials   that   are   not   predominantly

prepared for litigation and which do not convey legal advice are

not protected.    U.S. v. Louisiana, C.A. No. 11-470-JWD-RLB, 2015

WL 4619561, at *5 (M.D. La. July 31,2015); Bartram, LLC v. Landmark

American Ins. Co, No. 1:10-cv-28-SPM-GRJ, 2011 WL 284448, at *2-3

(N.D. Fla. Jan. 24, 2011)(finding the requested “presentations and

training programs” were not subject to the work product privilege

because they were created for the purpose of providing advice about

workers compensation and employment practices liability, and not

for any reason or use connected to the pending litigation).

     In addition to finding Document 36 is not protected by the

attorney-client privilege, the Court also finds the document is

not protected by the work-product doctrine.          The Court does not

find that the “dominant purpose” of Document 36 was a concern about

specifically identifiable potential litigation.        Riddell, 2016 WL

7108455, at *7 (in order to qualify as work-product, a party must

show there existed an identifiable specific claim of impending

litigation when the document was prepared).          Indeed, Miller and
                                  11
the other declarants do not even attempt to justify a work-product

assertion for plaintiff’s training documents.

         Document          38     (Bates        RAI–ITC-5732-5791)                   is     a    Power        Point

Presentation addressing “Appointing Distributors,” “Terminating

Distributors,” “Distribution Contract and Policy Overview,” “APR

Support         Policy,”          “Unauthorized              Reseller          Policy,”          “Competitive

Products Policy,” and “Ethics and Compliance.”                                             Having reviewed

these pages in detail, the Court rules Document 38 is not protected

for the same reasons Document 36 is not protected.

         Document 52 (Bates RAI-ITC-61257-61270) is titled “Procedures

for       authorizing             sales         by      authorized             distributors               through

resellers.”             Paragraph 23 of Miller’s Declaration indicates this

is “an incomplete draft of a training manual expressly ‘Prepared

By’ Caitlin Barrah, Rockwell’s General Counsel for the Asia Pacific

region.”            For the same reasons Documents 36 and 38 are not

protected, this document is not protected. 10                                       Apart from the fact

the topics discussed reflect business rather than legal concerns,

the fact Document 38 is a business rather than a legal document is

reinforced by the following statement on page one (Bates No.

61257):         “[t]he        purpose          of     this       procedure           is     to     define        the



10
   This draft, as well as the final version of the document, is relevant and shall be produced. Draft documents are not
off-limits to discovery if they contain relevant and non-privileged information. Cf. State National Ins. Co. v. County
of Camden, C.A. No. 08-5128(NLH/AMD), 2011 WL 13079217, at *4 (D.N.J. April 28, 2011); Zawadsky v.
Bankers Standard Ins. Co., C.A. No. 14-2293 (RBK/AMD), 2015 WL 10853517, at *7 (D.N.J. Dec. 30, 2015).
                                                           12
circumstances    in   which   the   company   may   permit   an   authorized

distributor to use a reseller to perform a non-value added sale.”

     Document 53 (Bates RAI-ITC-72006-72007) concerns “gray market

training for Rockwell’s employees engaged in the RAAMP Program.”

Miller Decl. ¶23.     For the same reasons documents 36, 38, and 52

are not protected, this document is not protected.           This document

merely describes the “benefits of purchasing from an authorized

distributor.”     This is plainly a business document and not a legal

document.

     Document 55 (Bates RAI-ITC-98135-98148) is a Power Point

presentation titled “’Gray Market’ (Unauthorized Reseller) CSM AMP

Training”).     For the same reasons Documents 36, 38, 52 and 53 are

not protected, Document 55 is not protected.

Conclusion

     For all the foregoing reasons, the Court finds the fifty (50)

documents defendant designated for in camera review are privileged

except for Numbers 36, 38, 52, 53, and 55.

     Accordingly, it is hereby ORDERED this 25th day of April,

2019, as follows:

     1.     As to the 50 documents designated for in camera review

by defendant, plaintiff’s privilege designations are SUSTAINED in

part and DENIED in part.

     2.     All of plaintiff’s privilege designations are SUSTAINED
                                     13
except for Documents 36, 38, 52, 53 and 55.        Plaintiff’s privilege

assertions for these five documents are OVERRULED.             By May 9,

2019, plaintiff shall produce these documents to defendant as well

as the final version of Document 52.

     3.       Plaintiff   shall   review   its   privilege   log   for   all

documents dated prior to mid-2014, to reassess its privilege

assertions.    All non-privileged documents shall be produced by May

9, 2019.     If plaintiff has a good faith question about whether a

document is privileged, plaintiff shall forward the documents to

the Court for its in camera review by May 9, 2019.

     4.    Plaintiff shall review its privilege log for “training”

documents that fit into the same category as those described in

paragraph 23 of Miller’s Declaration.            Plaintiff shall produce

these documents to defendant by May 16, 2019.         If plaintiff has a

good faith question about whether a document should be produced,

plaintiff shall forward the document to the Court for its in camera

review by May 16, 2019.

     5.    For the reasons stated in note 3, supra, apart from the

documents identified in paragraphs 2-4 herein, plaintiff does not

need to produce any additional documents from its privilege log to

defendant.

     5.    Lead trial counsel for plaintiff whose appearance has

been entered in the case shall submit a Declaration pursuant to 28
                                    14
U.S.C. §1746, stating that to the best of his or her belief

plaintiff            has     complied         with      the     terms       of   this   Order.   The

Declaration shall be served by May 16, 2019. 11



                                                          s/ Joel Schneider
                                                          JOEL SCHNEIDER
                                                          United States Magistrate Judge



Dated: April 25, 2019




11
     The Court is not keeping a copy of the documents reviewed in camera.
                                                          15
